                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 1 of 11

                   1    LATHAM & WATKINS LLP
                         Jason M. Ohta (Bar No. 211107)
                   2       jason.ohta@lw.com
                         Marcus Curtis (Bar No. 307726)
                   3       marcus.curtis@lw.com
                        12670 High Bluff Drive
                   4    San Diego, CA 92130-2071
                        Telephone: +1.858.523.5400
                   5    Facsimile: +1.858.523.5450

                   6    Attorneys for Defendants Adventist Health,
                        San Joaquin Community Hospital, Robert
                   7    Beehler, Kurt Hoekendorf, Scott Reiner,
                        and William Brent Soper
                   8

                   9                              UNITED STATES DISTRICT COURT

               10                                EASTERN DISTRICT OF CALIFORNIA

               11

               12        UNITED STATES and the STATE OF              Case No. 1:17-cv-00613-AWI-SKO
                         CALIFORNIA, ex rel. THOMAS REILLY,
               13        GARRETT LEE, KEVIN SCHMIDT, AND             DEFENDANTS’ REPLY IN SUPPORT
                         TERRY HILLIARD,                             OF MOTION TO DISMISS RELATORS’
               14                                                    FIRST AMENDED COMPLAINT
                                              Plaintiffs,
               15                                                    Date:    November 18, 2019
                                                                     Time:    1:30 PM
               16                                                    Place:   Courtroom 2
                                v.                                   Judge:   The Honorable Anthony W. Ishii
               17
                         ADVENTIST HEALTH, et al.,
               18
                                              Defendants.
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                              DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                                        CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 2 of 11

                   1    I.     INTRODUCTION

                   2           Relators’ opposition (ECF No. 36) cannot save what is, at bottom, a fatally misconceived

                   3    lawsuit. Relators have now made clear that their first theory of False Claims Act (“FCA”)

                   4    liability—that Defendants used PMSO as a “sham corporation” to unlawfully “divert” funds to

                   5    SJCH—has always been about their dispute with PPA over payments to their medical group, and

                   6    not about the submission of false claims to the government. Relators have rightly abandoned this

                   7    erroneous theory. Relators’ remaining theory of FCA liability—that Defendants Adventist and

                   8    SJCH used PMSO to provide “kickbacks” to PPA in exchange for referrals of inmate patients—

                   9    is no less flawed. For several reasons, the Court should dismiss these kickback-based FCA

               10       claims, as well as the five other causes of action that Relators abandoned by not opposing

               11       Defendants’ arguments for dismissal.

               12              First, Relators fail to adequately allege each Defendants’ specific role in the alleged

               13       kickback scheme. Rule 9(b) does not permit a plaintiff to “lump multiple defendants together,”

               14       but rather requires a plaintiff to plead separate allegations regarding each individual Defendants’

               15       participation in the fraud. Relators fail to do so here, most notably with regard to Defendants

               16       Beehler, Soper, Reiner, and Zurcher.

               17              Second, Relators fail to plausibly allege a “referring source,” “remuneration,” and a

               18       “link” between the two, all of which are elements of a federal Anti-Kickback Statute (“AKS”)

               19       violation, which is the predicate for Relators’ FCA claims. Relators also fail to allege

               20       “remuneration” and a “link” between remuneration and referrals with the particularity required

               21       under Rule 9(b).

               22              Third, Relators’ allegations are implausible in light of the obvious alternative explanation

               23       that Defendants were not engaged in a kickback scheme. When assessing whether a complaint

               24       states a plausible claim to relief, courts must consider alternative explanations to determine

               25       whether a plaintiff has “nudged their claims across the line from conceivable to plausible.” Bell

               26       Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Relators have not done so.

               27

               28
                                                                                   DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                          1                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 3 of 11

                   1           Finally, Relators’ claims for violations of the California AKS, the federal mail and wire

                   2    fraud statutes, federal antitrust law, California antitrust law, and the Civil Monetary Penalties

                   3    Law, should all be dismissed with prejudice because Relators have abandoned those claims.

                   4    II.    LEGAL STANDARD
                   5           In addition to stating a “plausible” claim to relief, a complaint for violation of the False

                   6    Claims Act must satisfy Rule 9(b)’s heightened pleading standard. Bly-Magee v. California, 236

                   7    F.3d 1014, 1018 (9th Cir. 2001). Under Rule 9(b), allegations of fraud must include

                   8    “particularized supporting detail” of the “circumstances constituting the fraud” to survive a

                   9    motion to dismiss. Id. One of the primary purposes of the Rule is to deter the filing of

               10       complaints as a “fishing expedition for the discovery of unknown wrongs” and allow federal

               11       courts to “smoke out” claims that lack an adequate factual basis. California ex rel. Heryford v.

               12       Alliance Data Sys. Corp., 2018 WL 3197856, at *2 (E.D. Cal. June 26, 2018) (citation omitted).

               13       The FCA claims alleged in this case, which rely on conclusory allegations of fraud without

               14       supporting particularized detail, are precisely the type of claims that should be dismissed under

               15       Rule 9(b).

               16       III.   ARGUMENT
               17              Defendants note at the outset that Relators have abandoned one of their two theories of

               18       FCA liability—namely, that Defendants violated the FCA by setting up PMSO as a conduit for

               19       diverting funds from PPA to SJCH. FAC ¶ 44. Defendants argued (Mot. at 7) that this

               20       “diversion” theory failed for lack of causation. Relators do not respond to this argument, but

               21       instead emphasize (at 10) that their “kickback” theory of FCA liability sufficiently alleges

               22       causation. Heraldez v. Bayview Loan Serv., LLC, 2016 WL 10834101, at *2 (C.D. Cal. Dec. 15,

               23       2016) (“Failure to oppose constitutes a waiver or abandonment of the issue.”).

               24              The fact that Relators have abandoned their “diversion” theory of FCA liability should

               25       come as no surprise—that theory was clearly rooted in Relators’ ongoing business dispute with

               26       Defendant Zurcher in state court, where Relators claim that Zurcher and others used PMSO to

               27       avoid paying Relators’ medical group. See FAC ¶ 42 (citing Emergency Med. Servs. Grp. v.

               28       Zurcher, No. S-1500-CV-27930 (Kern Cty. Super. Ct. Feb. 16, 2011)). But Relators’
                                                                                    DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                           2                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 4 of 11

                   1    abandonment of the theory is important to point out because it renders their allegations regarding

                   2    PMSO’s status as a “sham company” and a “disregarded entity” completely irrelevant. PMSO’s

                   3    purported status as a pass-through entity simply has no bearing on whether the services that

                   4    PMSO allegedly provided constitute “remuneration” for “referrals” from PPA. Once these

                   5    irrelevant allegations are set aside, the defects in Relators’ kickback theory of FCA liability

                   6    become even more obvious.

                   7
                               A.      Relators’ FAC Fails to Adequately Allege Each Defendants’ Specific Role in
                   8                   the Alleged Kickback Scheme
                   9           Relators’ undifferentiated listing of multiple entities and individuals alleged to have

               10       participated in the kickback scheme does not satisfy Rule 9(b)’s particularity requirement. As

               11       this Court has explained, “Rule 9(b) does not allow a complaint to merely lump multiple

               12       defendants together but requires plaintiffs to differentiate their allegations when suing more than

               13       one defendant and inform each defendant separately of the allegations surrounding his alleged

               14       participation in the fraud.” Lopez v. JP Morgan Chase Bank, Nat’l Ass’n, 2012 WL 2953065, at

               15       *3 (E.D. Cal. July 19, 2012) (Ishii, J.) (quoting United States v. Corinthian Colls., 655 F.3d 984,

               16       997-98 (9th Cir. 2011)). To satisfy Rule 9(b) in a fraud suit involving multiple defendants, a

               17       plaintiff must, at a minimum, “state[] clearly how each and every defendant is alleged to have”

               18       participated in the fraud. Destfino v. Reiswig, 630 F.3d 952, 958 (9th Cir. 2011); Corinthian

               19       Colls., 655 F.3d at 998 (“In the context of a fraud suit involving multiple defendants, a plaintiff

               20       must, at a minimum identify the role of each defendant in the alleged fraudulent scheme.”).

               21              As Defendants explain (Mot. at 6-7), the FAC fails to provide factual details regarding

               22       Defendants Beehler, Soper, and Reiner’s participation in the alleged fraud. The most that

               23       Relators have done with respect to these individual Defendants is (1) identify their position, and

               24       (2) make assertions based on discovery from their state court lawsuit that, while possibly

               25       relevant to that ongoing business dispute, have no relevance to pleading a fraudulent kickback

               26       scheme. Relators’ allegations that Beehler had the “idea” that PPA contract with PMSO; that

               27       Soper “did not pay attention” to PMSO operations; and that Reiner was on an email with Beehler

               28       and Defendant Cornforth on which Defendant Griffin was discussed, simply do not suggest how
                                                                                    DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                           3                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 5 of 11

                   1    each Defendant was involved in the fraud alleged here—a kickback scheme by which PMSO

                   2    provided below fair market value “management services” to PPA in exchange for referral of

                   3    inmate patients. Furthermore, given Relators’ abandonment of their “diversion” theory, Relators

                   4    have not alleged how Defendant Zurcher participated in the alleged fraud because the only

                   5    allegations relevant to Zurcher are that he approved the creation of an agreement between PMSO

                   6    and PPA. FAC ¶¶ 41-42. Therefore, the FAC—or at least Defendants Beehler, Soper, Reiner,

                   7    and Zurcher—should be dismissed on this ground alone.

                   8           Relators argue (at 9) that their allegations are specific enough under United States ex rel.

                   9    McCarthy v. Straub Clinic & Hosp., Inc., 140 F. Supp. 2d 1062 (D. Haw. 2001). But McCarthy

               10       actually reinforces the conclusion that Relators have failed to satisfy Rule 9(b). In McCarthy,

               11       the court found that plaintiffs’ complaint was sufficient under Rule 9(b) because it provided

               12       “detail about much of the fraud alleged,” including “who allegedly committed or aided in the

               13       fraud,” “how” the fraud was committed, and “specific examples” of the fraudulent activity. Id.

               14       at 1068. By contrast, here Relators have merely identified Beehler, Soper, Reiner, and Zurcher,

               15       and made allegations regarding their awareness that PMSO was a “disregarded entity,” a fact that

               16       is irrelevant to the alleged kickback scheme. McCarthy does not help Relators.

               17               Relators also contend (at 9-10) that under United States ex rel. Silingo v. Wellpoint Inc.,

               18       904 F.3d 667, 677 (9th Cir. 2018), their complaint “need not distinguish between defendants who

               19       had the same role in an alleged scheme.” But Relators misread Silingo. In Silingo, the Ninth

               20       Circuit explained that “if a fraudulent scheme resembles a wheel conspiracy,” with one

               21       defendant acting as the “hub” and other defendants acting as the “spokes,” “then any parallel

               22       actions of the ‘spokes’ can be addressed by collective allegations.” Id. at 678. That is not the

               23       case here. Relators merely allege that Beehler had the idea for PPA to contract with PMSO; that

               24       Soper had a general awareness of PMSO’s pass-through status; and that Reiner was on an email

               25       with Beehler and Cornforth on which Dr. Griffin was discussed. Even if these were allegations

               26       of participation in a kickback scheme (they are not), they certainly are not allegations of

               27       “precisely the same conduct” in the kickback scheme, as required under Silingo. Id. at 678.

               28       Furthermore, Relators have not even bothered to identify who might be the “hub” in the alleged
                                                                                    DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                          4                   CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 6 of 11

                   1    kickback scheme. Therefore, Relators cannot state a claim using a “collective allegations”

                   2    theory, and their FAC should be dismissed.

                   3
                               B.      Relators Have Not Alleged a Relevant “Referring” Source under the Anti-
                   4                   Kickback Statute
                   5           Relators’ opposition confirms that they cannot plausibly allege a relevant “referring”

                   6    source. Miller v. Abbott Labs., 648 F. App’x 555, 561 (“An important aspect of inducement

                   7    [under the AKS] is that the remuneration be directed towards an individual or entity in a position

                   8    to generate Federal health care program business.”) (emphasis added). Relators point to

                   9    paragraphs 64-67 of the FAC to argue that they adequately pled that PPA was a referring source,

               10       but those very paragraphs allege only that SJCH provided kickbacks to PPA—they do not state

               11       that PPA was “in a position to generate Federal health care program business.”1 Guilfoile v.

               12       Shields, 913 F.3d 178, 189 (1st Cir. 2019) (“relevant considerations for identifying an unlawful

               13       kickback include . . . whether the person being paid the alleged kickback is ‘in a position to

               14       generate Federal health care program business’”). Nor would such allegations make sense.

               15       Relators’ FAC (¶¶ 83-85, 105) leaves no doubt that the CDCR is the entity that decides where to

               16       refer inmate patients—whether to the PPA network, Mercy Bakersfield, or elsewhere—not PPA.

               17       Therefore, in light of their own allegations, Relators cannot plausibly allege that PPA was a

               18       “referring” source for AKS purposes. See Aguirre v. County of Sacramento, 2014 WL 996271,

               19       at *11 (E.D. Cal. Mar. 13, 2014) (denying conclusory allegations where those allegations were

               20       “contradicted by other allegations in the amended complaint”); Wahl v. JP Morgan Chase Bank,

               21       N.A., 2012 WL 13009120, at *3 (C.D. Cal. May 2, 2012) (noting that a conclusory assertion of

               22       wrongdoing is not enough to state a plausible claim to relief “particularly where it is contradicted

               23       by other allegations in the complaint”).

               24              Relators contend (at 11-12) that PPA was the referring entity because “[w]hen inmates

               25       from CDCR needed medical treatment, the CDCR would contact PPA, who would refer those

               26

               27
                        1
               28         As Defendants point out in their motion to dismiss (at 11 n.7), Relators have not actually
                        identified what “Federal health care program” is at issue in this case.
                                                                                   DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                          5                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 7 of 11

                   1    inmates . . . to SJCH.” Setting aside the fact that this allegation is not in Relators’ FAC,2 and

                   2    that it is contradicted by Relators’ allegations that CDCR makes the referrals, Relators’ argument

                   3    confirms Defendants’ point. There is no dispute that PPA contracted with the CDCR to provide

                   4    care to inmate patients, and that PPA’s contracted physicians provided that care at SJCH. So an

                   5    allegation that the CDCR would “contact” PPA when certain inmates needed medical treatment

                   6    is nothing more than an allegation that the CDCR referred inmates to the PPA network of

                   7    physicians based at SJCH. In fact, the FAC makes clear that the CDCR could refer inmate

                   8    patients to Mercy Bakersfield (rather than to PPA) if it wanted to, see FAC ¶¶ 84, 105, which

                   9    confirms that referral was in the CDCR’s discretion, not PPA’s.

               10              Accordingly, the Court should dismiss the FAC for failing to properly allege a referral

               11       source under the AKS.

               12
                               C.      Relators Have Not Sufficiently Alleged “Remuneration” under the Anti-
               13                      Kickback Statute
               14              Relators also fail to adequately plead that PPA received any “remuneration” under the

               15       AKS. As Defendants explain (Mot. at 9-10) Relators allege only that PMSO provided PPA

               16       unidentified “management services” for “under fair market value,” which is not enough to satisfy

               17       Rule 9(b)’s particularity requirement. Health Choice Grp., LLC v. Bayer Corp., 2018 WL

               18       3637381, at *34 (E.D. Tex. June 29, 2018) (“To allege the particulars of a scheme to offer

               19       kickbacks, relators must sketch how it was that Defendant provided remuneration to its clients,

               20

               21       2
                          Although Relators now attempt to use their opposition to argue that PPA had referral authority
               22       over CDCR inmate patients (an argument that is both logically incoherent and contradicted by
                        their complaint), that allegation cannot be relied upon to survive a motion to dismiss because
               23       Relators did not make the allegation in their operative complaint. Schneider v. Cal. Dep’t of
                        Corr., 151 F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In determining the propriety of a Rule 12(b)(6)
               24       dismissal, a court may not look beyond the complaint to a plaintiff's moving papers, such as a
                        memorandum in opposition to a defendant’s motion to dismiss.”); Nguyen v. Cal. Prison Health
               25       Serv., 2016 WL 4120747, at *2 (E.D. Cal. Aug. 3, 2016) (citing Schneider and declining to
                        consider on a motion to dismiss “new allegations [raised] in opposition which were not included
               26       in [the] first amended complaint”). The paragraphs that Relators point to as indicating that they
                        adequately pled that PPA was a cognizable referring source (FAC ¶¶ 64-67) at most assume this
               27       is the case—they are not factual allegations that PPA is such a source. See Robinson v. Wells
                        Fargo Home Mortg., 2016 WL 6524403, at *3 (N.D. Cal. Nov. 3, 2016) (explaining that “[t]he
               28       court will not assume facts not alleged” when evaluating whether a complaint states a plausible
                        claim to relief).
                                                                                    DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                           6                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 8 of 11

                   1    the form of that remuneration, how and why that remuneration would include new business, and

                   2    how Defendant benefited from the remuneration.”) (emphasis added); United States ex rel.

                   3    Forney v. Medtronic, Inc., 2017 WL 2653568, at *4 (E.D. Pa. June 19, 2017) (dismissing FCA

                   4    claim where relator “failed to allege with particularity” how the “free product support services”

                   5    provided by defendant constituted illegal remuneration under the AKS). Nor do Relators provide

                   6    any means of assessing the value of the “management services” such that they can show

                   7    remuneration at the pleading stage. Rather than address Defendants’ legal authority on this point

                   8    (Mot. at 10-11), Relators simply ignore it. See, e.g., United States ex rel. Gough v.

                   9    Eastwestproto, Inc., 2018 WL 6929332, at *8 (C.D. Cal. Oct. 24, 2018) (finding that relators did

               10       not sufficiently demonstrate “remuneration” at the pleading stage where the complaint did not

               11       plead the comparative market rates of the allegedly discounted services); United States v. Ctr. for

               12       Diagnostic Imaging, 787 F. Supp. 2d 1213, 1223 (W.D. Wash. 2011) (concluding that plaintiffs

               13       failed to allege that discounted services qualified as remuneration where they did not allege the

               14       fair market value of those services).

               15              Relators’ only response is that the “services” must have qualified as “remuneration”

               16       because PMSO had a negative annual income in 2013 and 2014. Relators assert (at 12), “If PPA

               17       had been compensating PMSO at fair market value, there would be no reason for PMSO’s annual

               18       income to be in the negatives.” This speculation cannot substitute for well-pleaded factual

               19       allegations. A corporation’s net income is based on a number of inputs, and Relators provide no

               20       reason why or how the income figures here, without more, would suggest anything about the

               21       value of “services” that PMSO provided to PPA. In fact, Relators claim (at 1) that “there was

               22       never any actual services provided by PMSO to PPA,” which completely forecloses the theory

               23       that PMSO provided anything of “value” that could qualify as “remuneration.” See United

               24       States v. Chang, 2017 WL 10544289, at *8 (C.D. Cal. July 25, 2017) (granting motion to dismiss

               25       relators’ claim for violation of the AKS and the FCA where the complaint failed to “sufficiently

               26       allege[] the referring physicians’ receipt of payment or other remuneration in exchange for

               27       referrals”). Having failed to allege that PMSO provided anything of value, Relators cannot plead

               28       remuneration and the FAC should be dismissed.
                                                                                   DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                          7                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 9 of 11

                   1           D.      Relators Have Not Sufficiently Alleged a Link Between Remuneration and
                                       Referrals
                   2

                   3           Relators’ insistence (at 13) that they have “clearly alleged” a link between the alleged

                   4    remuneration and referrals suggests they have misconstrued the nature of their burden. Relators

                   5    contend (at 13) that general allegations that Defendants engaged in an illegal kickback scheme

                   6    by creating PPA to contract with the CDCR are enough to infer the requisite link. They are not.

                   7    To survive a motion to dismiss, it is not enough to allege facts that suggest “possible” fraud;

                   8    what is required are particular allegations that indicate “plausible” fraud. Ashcroft v. Iqbal, 556

                   9    U.S. 662, 678 (2009) (“Where a complaint pleads facts that are merely consistent with a

               10       defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

               11       to relief.”). Here, Relators offer only general allegations of a kickback scheme without

               12       providing factual support connecting the alleged remuneration (which, in any event, is not

               13       sufficiently alleged) to referrals. Although Relators need not “identify representative examples

               14       of false claims to support every allegation,” Relators must provide “particular details” from

               15       which the Court can reasonably infer a link between remuneration and referrals. See Ebeid ex

               16       rel. United States v. Lungwitz, 616 F.3d 993, 998-99 (9th Cir. 2010). Relators’ allegations fail to

               17       meet this burden. Health Choice, 2018 WL 4026986, at *52 (“It is not enough for Relator to

               18       portray the scheme and then summarily conclude that false claims were submitted.”). Thus, the

               19       Court should dismiss the FAC for Relators’ failure to adequately plead a link between

               20       remuneration and referrals.

               21
                               E.      Relators’ Allegations are Implausible in Light of Obvious Alternative
               22                      Explanations
               23              Relators contend (at 13) that the Court is not permitted to take into account an “obvious
               24       alternative explanation” at the motion to dismiss stage. Relators are simply wrong. “When
               25       considering plausibility” to determine whether a complaint states a claim to relief, “courts must
               26       also consider an ‘obvious alternative explanation’ for defendant’s behavior.” Eclectic Props. E.,
               27       LLC v. Marcus & Millichap Co., 751 F.3d 990, 996 (9th Cir. 2014) (emphasis added); Swenson
               28       v. Amtrak, 2015 WL 6447493, at *5 (E.D. Cal. Oct. 23, 2015) (“In the face of an ‘obvious
                                                                                     DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                            8                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 10 of 11

                   1    alternative explanation’ for the defendant’s conduct, a complaint must be dismissed.”). This

                   2    consideration is key to assessing whether the “[f]actual allegations [are] enough to raise a right to

                   3    relief above a speculative level.” Eclectic Props., 751 F.3d at 995. As the Supreme Court

                   4    explained in Iqbal, “Where a complaint pleads facts that are merely consistent with a defendant’s

                   5    liability, it stops short of the line between possibility and plausibility of entitlement to relief.”

                   6    556 U.S. at 678.

                   7            Here, the alternative explanations are cogent and obvious to the point of rendering

                   8    Relators’ claims pure speculation. Both sides acknowledge that SJCH organized physicians to

                   9    create PPA as a means of expanding its capability to provide needed services to local inmate

               10       patients, see FAC ¶ 15; Mot. at 11, and none of Relators’ allegations “tend[] to exclude the

               11       possibility that the alternative explanation is true.” Eclectic Props., 751 F.3d at 996-97.

               12       Relators’ newfound focus on PMSO’s balance sheet does not change this analysis. Not only

               13       does PMSO’s negative income in 2013 and 2014 fail to suggest fraud, it is entirely consistent

               14       with the “innocuous alternative explanation,” id. at 998, that Relators themselves acknowledge in

               15       their FAC: that PMSO was a “disregarded entity.” FAC ¶ 44. In light of Relators’ threadbare

               16       allegations, and the obvious alternative explanation that there was no fraudulent kickback

               17       scheme, Relators have not “nudged their claims across the line from conceivable to plausible.”

               18       Twombly, 550 U.S. at 570. Their FAC should be dismissed.

               19
                                F.      The Court Should Dismiss With Prejudice Counts IV through VIII of
               20                       Relators’ FAC
               21               Relators’ FAC asserts eight counts, including claims for violations of the California AKS

               22       (Count IV), the federal mail and wire fraud statutes (Count V), federal antitrust law (Count VI),

               23       California antitrust law (Count VII), and the Civil Monetary Penalties Law (Count VIII). But

               24       Relators have not opposed Defendants’ arguments (Mot. at 12-18) for dismissal of those counts,

               25       opting instead to maintain only their claims for violation of the federal FCA (Count I), the

               26       California FCA (Count II), and the Federal Anti-Kickback Statute (Count III).3 By failing to

               27
                        3
               28         As Defendants explain in their motion to dismiss (at 8 n.6), to the extent Relators bring a
                        standalone cause of action under the federal AKS, that claim fails for lack of statutory standing.
                                                                                      DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                             9                  CASE NO. 1:17-cv-00613-AWI-SKO
                       Case 1:17-cv-00613-AWI-SKO Document 39 Filed 11/11/19 Page 11 of 11

                   1    respond to Defendants’ arguments for dismissal of the claims pled in Counts IV through VIII,

                   2    Relators have abandoned those claims, and the Court should dismiss them with prejudice.4 Hild

                   3    v. Bank of Am., N.A., 2018 WL 6314183, at *8 (C.D. Cal. Aug. 10, 2018) (interpreting plaintiffs’

                   4    failure to respond to defendants’ argument for dismissal of a claim as abandonment of that claim

                   5    and dismissing without leave to amend); Nuezca v. Capital One Fin. Corp., 2014 WL 573882, at

                   6    *5 (N.D. Cal. Feb. 12, 2014) (construing plaintiffs’ failure to respond to defendants’ motion to

                   7    dismiss a cause of action as abandonment of that cause of action and dismissing with prejudice);

                   8    Conservation Force v. Salazar, 677 F. Supp. 2d 1203, 1211 (N.D. Cal. 2009) (“Where plaintiffs

                   9    fail to provide a defense for a claim in opposition, the claim is deemed waived.”).

               10       IV.    CONCLUSION
               11              For the foregoing reasons, and the reasons outlined in Defendants’ Motion to Dismiss

               12       (ECF No. 35-1), the Court should dismiss Relators’ First Amended Complaint in its entirety.

               13

               14       Dated: November 11, 2019                     Respectfully submitted,

               15
                                                                     LATHAM & WATKINS LLP
               16

               17                                                    By: /s/ Jason M. Ohta
                                                                         Jason M. Ohta
               18                                                        Marcus Curtis

               19                                                    Attorneys for Defendants Adventist Health,
                                                                     San Joaquin Community Hospital,
               20
                                                                     Robert Beehler, Kurt Hoekendorf,
               21                                                    Scott Reiner, and William Brent Soper

               22

               23

               24

               25       United States ex rel. Barrett v. Columbia/HCA Healthcare Corp., 251 F. Supp. 2d 28, 37
                        (D.D.C. 2003) (“There is no private right of action under the Anti-Kickback Act.”).
               26       4
                          This includes allegations that Defendants Hoekendorf and Griffin engaged in a separate
               27       kickback scheme that violated the California AKS. Relators’ FAC carefully separated this
                        alleged “secondary” scheme from their core False Claims Act causes of action, opting to allege it
               28       as Count IV. See FAC ¶¶ 79-90. Relators have not opposed Defendants’ arguments for
                        dismissal of this cause of action.
                                                                                   DEFS’ REPLY IN SUPPORT OF MOT. TO DISMISS
ATTORNEYS AT LAW
                                                                         10                  CASE NO. 1:17-cv-00613-AWI-SKO
